Citation Nr: 1313117	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a mitral valve disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for dizziness, vertigo, and Meniere's disease, to include as due to TBI.

5.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and ulcerative colitis.

6.  Entitlement to service connection for hemorrhoids, to include as due to a gastrointestinal disability.

7.  Entitlement to service connection for itchy/dry eyes.

8.  Entitlement to service connection for a bilateral upper extremity disability to include neuropathy. 

9.  Entitlement to service connection for restless leg syndrome.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for a left foot disorder, to include as secondary to another service connected disability.

12.  Entitlement to service connection for a left ankle disorder, to include as secondary to another service connected disability.

13.  Entitlement to service connection for a left hip disorder, to include as secondary to another service connected disability.

14.  Entitlement to service connection for a right knee disorder, to include as secondary to another service connected disability.

15.  Entitlement to an effective date earlier than April 10, 2008 for the grant of service connection for degenerative disc disease (DDD) of the lumbar spine.

16.  Entitlement to a higher initial rating for DDD of the lumbar spine, in excess of 10 percent prior to March 1, 2010, and in excess of 20 percent on and after March 1, 2010.

17.  Entitlement to an increased rating in excess of 10 percent for right hip strain with tendonitis and bursitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1974 to February 1976, and from November 2005 to December 2006, with an additional six months active duty for training from June to December 1985, and 26 years of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2009 and September 2010 rating decisions of the RO in Lincoln, Nebraska.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During the pendency of the appeal, an initial evaluation from 10 percent to 20 percent effective March 1, 2010 was granted for lumbar spine DDD by a May 2010 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran also appealed the issues of service connection for posttraumatic stress disorder (PTSD), headaches, bruxism, and histoplasmosis.  The RO granted service connection for each of these.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with the disability ratings or effective dates assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved, and are not in appellate status.  

The Veteran requested a personal hearing before a Member of the Board at the RO in her September 2010 substantive appeal.  The Veteran failed to report for the scheduled Board hearing in October 2011.  The request for the Board hearing is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2012).

The Veteran initiated appeals on the issues of an initial rating for a right foot disability, service connection for hypothyroidism, and entitlement to a total disability rating due to individual unemployability.  The Veteran withdrew the right foot rating issue in a September 2010 statement, excluded the hypothyroidism claim on her September 2010 substantive appeal concerning the August 2010 statement of the case addressing that issue, and withdrew the TDIU claim in a July 2010 statement.  The issues are not before the Board.  38 C.F.R. § 20.204 (2012).

The issues of service connection for dizziness, vertigo, and Meniere's disease, itchy/dry eyes, a bilateral upper extremity disability, a gastrointestinal disability, hemorrhoids, and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current disability of hypertension.

2.  The Veteran's mitral valve disorder was not present during service.

3.  The Veteran's mitral valve disorder has not been productive of any symptoms, either during service or continuously since service.   

4.  The Veteran has a diagnosis of post-concussion syndrome as a residual of TBI incurred during active service.  

5.  The Veteran does not have a current disorder of restless leg syndrome.

6.  The Veteran does not have a current disorder of sleep apnea.

7.  The Veteran does not have a current left ankle disorder.

8.  The Veteran does not have a current left hip disorder.

9.  The Veteran does not have a current right knee disorder.

10.  A January 2009 rating decision assigned an effective date of April 10, 2008 for the grant of service connection for lumbar spine DDD.

11.  The Veteran was notified of the January 2009 rating decision in January 2009. 

12.  In September 2010, the Veteran challenged the effective date for her low back disability.

13.  The Veteran did not enter a notice of disagreement with the assignment of effective date for the grant of service connection for lumbar spine DDD within one year of issuance of notice of the decision. 

14.  Prior to March 1, 2010, the Veteran's lumbar spine DDD was productive of objectively limited, painful motion that resulted in forward flexion limited that more nearly approximated forward flexion limited to 60 degrees.  

15.  For the entire initial rating period, the Veteran's lumbar spine DDD has not been productive of forward flexion limited to 30 degrees, favorable ankylosis, or incapacitating episodes, including due to painful motion and other limiting factors.

16.  The Veteran's right hip strain with tendonitis and bursitis has not been productive of extension limited to 5 degrees, flexion to 45 degrees, abduction to 10 degrees, limitation of adduction, an inability to cross the legs, limitation of rotation of the thigh, or inability to toe-out more than 15 degrees in the right leg, but has been productive of objectively limited, painful motion to a noncompensable degree.  

17.  The schedular criteria have been adequate to rate the Veteran's spine and right hip disabilities throughout the period on appeal.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A mitral valve disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, post-concussion syndrome, a residual of TBI, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  The criteria for service connection for restless leg syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

6.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

7.  The criteria for service connection for left hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

8.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

9.  The January 2009 rating decision that assigned an effective date of April 10, 2008 for the grant of service connection for lumbar spine DDD became a final decision as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

10.  The Veteran's September 2010 request is an attempted freestanding claim for earlier effective date than April 10, 2008 for the grant of service connection for lumbar spine DDD, which is of no legal effect, and does not constitute a claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

11.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial evaluation of 20 percent for lumbar spine DDD are met prior to March 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2012).

12.  The criteria for an initial evaluation greater than 20 percent for lumbar spine DDD are not met at any time during the period on appeal.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.71a, DC 5243 (2012).

13.  The criteria for an evaluation greater than 10 percent for right hip strain with tendonitis and bursitis are not met for any period.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5019-5024 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

As to the claim of service connection for residuals of TBI, that claim has been granted, as discussed below.  As such, the Board finds that there is no duty to explain how VA complied with the duties to notify and assist on that claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the appeal for an earlier effective date for the grant of service connection for lumbar spine DDD, that claim has been dismissed as barred as a matter of law.  See id.  The duties to notify and assist are therefore inapplicable and need not be considered for the claim for an earlier effective date of service connection.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice compliant with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A pair of May 2008 letters fully satisfied the duty to notify provisions prior to initial adjudication of the claims for service connection for lumbar spine DDD, hypertension, and various joints in January 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A June 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the claim for service connection for a mitral valve disability in January 2009.  See id.  A March 2009 letter satisfied the duty to notify provisions for the claims for service connection for sleep apnea and restless leg syndrome prior to initial adjudication of those claims in April 2009.  See id.  

For an increased rating claim such as the right hip strain with tendonitis and bursitis, the first notice element for an increased-compensation claim requires that compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A July 2010 letter fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in September 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

VA examinations were not provided for the hypertension, mitral valve, sleep apnea, restless leg syndrome, left ankle, right knee, and left hip disability service connection claims.  As will be discussed in greater detail below, the Veteran has had extensive medical treatment, including evaluations of each of these disabilities.  Following a weighing of the evidence, the Board has found that the Veteran does not have these disabilities, apart from a mitral valve disability.  The evidence of current disability element of the McLendon test is not met; therefore, VA examinations are not required for the hypertension, sleep apnea, restless leg syndrome, left ankle, right knee, and left hip disability service connection claims.  

The Veteran does have a mitral valve regurgitation disability; however, this was the subject of thorough evaluation in March, May, and June 2008.  A cardiologist's opinion was sought in the course of treatment which addresses the relevant questions of whether the regurgitation disability was shown in service, has been continuous since service or is otherwise related to service.  Although the cardiologist's opinion is brief, it provides an understandable factual basis for the conclusions that were reached.  The Board concludes that a VA examination is not warranted because sufficient evidence is of record to decide the case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon.  Remand for another opinion would constitute a remand to deny and not result in any benefit flowing to the Veteran.  

As to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.326(a) (2012).

The RO provided the Veteran appropriate VA examinations most recently in 2010.  The Veteran has not reported receiving any recent treatment specifically for the lumbar spine or right hip disabilities (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected right hip disorder since she was last examined.  38 C.F.R. § 3.326(a) (2012).  There are entries that the Veteran developed increasing problems with radiculopathy after the last VA examination for her spine disability in March 2010.  

The RO had a neurological opinion obtained and separately service connected the radiculopathy in a March 2011 rating decision.  The Veteran did not disagree with that rating decision.  Moreover, the Veteran's description of the radiculopathies in 2010 does not state that the manifestations of the lumbar spine DDD in her spine had worsened, but that the pain in her legs had worsened.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate for a decision.

Service Connection - Legal Authority

The Veteran contends that she has a variety of disabilities as a result of service or another service-connected disability.  The Veteran has alleged a variety of theories of entitlement; the Board will outline the relevant law before turning to the merits of each claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not claimed to have any expertise in medicine by training or experience.  Review of the claims file does not reveal any medical expertise.  The Veteran is, therefore, a lay witness.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.  However, VA will not concede that a non-service connected disease or injury was aggravated by a service connected disease or injury unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection for Hypertension

The Veteran filed an April 2008 claim for service connection for hypertension.  In it, she stated that she had received treatment for hypertension in December 2006 at Camp Atterbury, Indiana.  Her Notice of Disagreement and Substantive Appeal offered no additional description of the claim.

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

The Board has reviewed the Veteran's service treatment records.  In December 2006, her blood pressure was 127/75, or 127 mm. systolic and 75 mm. diastolic.  A family history of hypertension was noted.  Thus, the December 2006 readings do not support a finding of high blood pressure or hypertension.

The Board has reviewed the Veteran's full history to determine whether she has hypertension.  The Veteran's service treatment records from her original service period from 1974 to 1976 do not contain any indications of high blood pressure or hypertension.  At the entrance to service physical examination in February 1974, the blood pressure reading was 110/66.  In April 1974, the blood pressure reading was 110/60.  In November 1974, the blood pressure reading was 104/62.  At a November 1975 separation from service physical examination, the blood pressure reading was 100/62 and the heart and vascular systems were normal on clinical examination.  

The Veteran's Army National Guard records also do not show a diagnosis of hypertension.  In January 1981, the blood pressure reading was 110/54.  At a March 1981 OCS (officer candidate school) examination, the blood pressure reading was 110/64.  A March 1982 pre-commission physical examination report shows blood pressure of 115/70.  Also in 1982, the blood pressure reading was 118/78 in June, 110/76 in August, 110/68 in September, 118/68 in October, 106/58 in November, and 110/74 in December.  In 1983, the blood pressure reading was 116/72 in February, 100/70 in March, and 104/72 in April.  During an application for an active duty tour in March 1984, the Veteran denied high or low blood pressure in a report of medical history.  On examination, the blood pressure reading was 120/80.  In February 1985, the blood pressure reading was 111/66.  During another application for an active duty tour in April 1985, the blood pressure reading was 118/82.  She denied high or low blood pressure at that time.  On June 13, 1985, the blood pressure reading was 108/92.  On June 24, 1985, the blood pressure reading was 145/73.  She was treated for diarrhea.  No entry of hypertension was made.  In July 1985, the blood pressure reading was 112/72.  In September 1985, the blood pressure readings were 114/76 and 108/76.  In April 1986, the blood pressure reading was 114/72.  The blood pressure reading was 112/74 at a May 1989 periodic examination.  She denied high or low blood pressure in November 1990.  She denied high or low pressure and had a blood pressure reading of 114/74 at a July 1994 periodic examination.  The blood pressure reading was 118/80 in July 1996.  A June 2003 medical examination report and a July 2003 cardiovascular screening noted blood pressure of 124/76.

The Veteran's service treatment records from her most recent period of active service from November 2005 to December 2006 do not show diagnoses, treatment, or complaints related to hypertension or high blood pressure.  In April 2006, the blood pressure readings were 123/65 and 113/76.  In July 2006, the blood pressure reading was 137/71.  In December 2006, her blood pressure was 127/75.  A family history of hypertension was noted.  The Veteran completed a post-deployment health assessment in August 2007 because VA was too far away to visit.  She endorsed chest pain or pressure at that time.  No entry of hypertension was made.

The Veteran's VA treatment records are also not supportive of her contentions of having high blood pressure or hypertension.  In 2008, the Veteran had blood pressure readings of 116/86, 117/72 and 122/76 in March, 132/78 in April, 135/82 in May and 134/88 at a June cardiology consultation.  Most recently, she had blood pressure of 120/76 in November 2010.  The records do not show diagnosis, treatment, or complaints related to hypertension.  

Her private treatment records do not support her contentions of having hypertension.  A March 2009 new patient evaluation shows that she denied hypertension at that time.  Her blood pressure reading was 114/76.  

At most, the Veteran had high blood pressure in June 1985, with a diastolic reading above 90 mm on June 13, and a systolic reading above 140 on June 24.  She did not, however, receive a diagnosis of hypertension on either occasion.  The Board also notes that the readings do not conform to the standard in DC 7101, with multiple readings at or above threshold levels on multiple days.  The Board finds that the predominance of readings, from her initial entry to service in 1974 to her final separation in 2006, were below the threshold for hypertension.  

The Veteran has not offered any account of lay observable symptoms which may be attributed to hypertension.  Hypertension is an internal disorder and generally beyond the perception of the five senses and requires specific blood pressure testing.  The Veteran does not explain how she could diagnose hypertension or high blood pressure, especially in the absence of lay observable symptoms.  She has identified one incident of medical treatment as supporting her claim, which a lay witness is competent to offer.  See id.  On review of the December 2006 record, no mention is made of high blood pressure or hypertension.  Her statement regarding she has been told by a medical professional is not credible.  The Board finds her statements with regard to hypertension are of little probative value.  

In light of the foregoing, the preponderance of the evidence is clearly against a finding that the Veteran has a disability of high blood pressure or hypertension.  In the absence of a current hypertension disability, service connection cannot be granted regardless of any theory of entitlement or incident of service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board concludes that service connection for hypertension, regardless of theory of entitlement, must be denied.  

Service Connection for Mitral Valve Disability

The Veteran has also claimed service connection for a heart condition (mitral valve) in May 2008.  Her March 2009 Notice of Disagreement contended that she had symptoms of a mitral valve condition during service which were diagnosed as a heart condition after service.  She did not specify what those symptoms were.  

The Board notes that the Veteran's representative characterized the issue as one of mitral valve prolapse (MVP) in the September 2012 informal hearing presentation.  The representative offered no rationale for this recharacterization.  The Veteran did not specifically allege this during proceedings at the RO.  Her medical records do not show MVP.  

The Veteran was found to have mitral valve regurgitation in March 2008.  The evidence establishes that is the claimed current disability.  See Jandreau.  The Board notes that the March 2008 findings state specifically that the mitral valve was "structurally normal."  There is no notation of prolapse.  Thus, the Board finds that the Veteran does not have MVP.  

Endocarditis, including all forms of valvular disease, are "chronic diseases" under 38 C.F.R. § 3.309(a).  The Board considers mitral valve regurgitation a form a valvular disease.  Consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a "chronic disease" in service, and establish chronicity at the time are present, any later manifestation of the same "chronic disease" is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Dyspnea and fatigue on exertion is associated with endocarditis.  See 38 C.F.R. § 4.104, Diagnostic Code 7001 (2012).  The Veteran has alleged continuity of symptoms since service in the form of her shortness of breath complaints.  

The Veteran's VA treatment records show that she had reported to the emergency room on January 31, 2008 with chest pain for the previous three days, worse with deep inspiration and without increased pain on exertion.  She stated that it was similar to pain she experienced while in Iraq in August 2006.  The treatment note states that the pain was felt to be musculoskeletal in nature at that time.  A chest x-ray, electrocardiogram and cardiac enzyme were performed to rule out a myocardial infarction.  She was ultimately referred to the pulmonary service.  She underwent pulmonary function tests.  Based on her family history and history of symptoms, a spiral CT scan and echocardiogram were scheduled.  The echocardiogram found a structurally normal mitral valve with moderate mitral regurgitation.  

The Board finds first that the mitral valve regurgitation was not identified until the treatment beginning on January 31, 2008.  This treatment was more than thirteen months after separation from service.  

A June 2008 primary care note mentions the mitral valve regurgitation and indicates that it was very difficult to tell if this was the cause of her chronic dyspnea.  The Veteran was referred to the cardiology service.  

A June 2008 cardiology note surveyed the Veteran's history.  A physical examination was conducted and the echocardiogram results were reviewed in detail.  The cardiologist stated that the mitral valve was not causing the dyspnea.  The examiner found the regurgitation mild-moderate by echo and "trivial" on physical exam.  Chest wall pain was listed among the Veteran's active problems.  

The Veteran's service treatment records do not show the mitral valve regurgitation.  Chest tightness or pressure and chest pain were on the Veteran's problem list in December 2006.  Her cardiovascular system was found normal.  

Although the June 2008 cardiology note was not a VA examination provided under the duty to assist, the Board considers it sufficient to decide this claim.  The Veteran's mitral valve regurgitation was not found during her periods of service, despite specific cardiac evaluations.  It was found more than one year following separation from her final active duty service period during an evaluation for her shortness of breath complaints.  The cardiology note makes clear that the regurgitation was an incidental finding.  The cardiologist clearly considered the severity of the mitral valve regurgitation so minimal that the Veteran would not have any symptoms as a result.  The Veteran is competent to report her complaints of shortness of breath and has done so repeatedly.  The Veteran is not, however, competent to report whether these complaints were manifestations of a "chronic disease."  See Jandreau.  The competent medical evidence of record concludes that the shortness of breath was not related to the mitral valve regurgitation.  Similarly, the Veteran's complaint of chest pain has been felt to be musculoskeletal, not cardiac, in nature.  Thus, both have been ruled out as potential "manifestations" of the mitral valve regurgitation.  

The Board finds that neither shortness of breath nor chest pain is a symptom of the mitral valve regurgitation.  The "chronic disease" was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to the regurgitation have been identified for continuity of symptomatology.  The Board concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

The Board turns to consider whether service connection is warranted on a direct basis.  See 38 C.F.R. § 3.303(d).  The chest pain and shortness of breath complained of in service is not related to the current disability.  The Veteran has not alleged and the record does not suggest other events, injuries, or diseases during a period of service to which the mitral valve regurgitation may be related.  The service treatment records show that she had negative electrocardiograms in March 1981, July 1994, and March 2006.  She underwent a cardiovascular screening clearance in July 2003.  No cardiovascular abnormality was found in December 2006.  The Board finds that, in the absence of an in-service incurrence event, injury, or disease, direct service connection is not warranted.  See 38 C.F.R. § 3.303(a).  

Service Connection for Residuals of TBI

The Veteran contends that she has TBI as a result of service in Iraq.  She contends that she was exposed to multiple blasts from mortar and rocket attacks while in Iraq.  The evidence is in conflict as to whether she has TBI.  

The Veteran's service treatment records do not contain assessments, complaints, or diagnoses related to TBI.  

The Veteran was evaluated twice in 2008 regarding possible TBI.  The first was at the Madonna Rehabilitation Hospital and the second at VA.  The Board will address each in turn.  In April 2008, the Veteran had an evaluation at the Madonna Rehabilitation Hospital for sequelae of exposure to multiple blasts during the course of her deployment to Iraq.  The Veteran had difficulties on several areas of cognitive functioning.  The opinion stated that it was consistent with the presence of Post-Concussion Syndrome.  The Veteran was also reporting symptoms consistent with PTSD, depression and anxiety.  Her descriptions of blast exposure is not well recorded in the evaluation, stating that exposure was quite frequent.  

The second was at the Minneapolis VA Medical Center in August 2008.  At that time, the Veteran reported that her deployment to Iraq was as a senior liaison officer.  She reported being exposed to multiple blasts during the deployment.  She claimed that she was nearby multiple mortar blasts and occasional rocket attacks.  She was, however, inside buildings during these attacks.  She also noted a number of different improved explosive device (IED) exposures throughout the deployment.  She remembered one without a specific date in which she felt she had an altered mental status.  She also reported two other episodes where she struck her head from either falling during a rocket attack or ducking for cover during a mortar attack.  The examiner reviewed the April 2008 Madonna Hospital evaluation.  Following an extensive workup, the assessment was concussion without loss of consciousness, a cognitive disorder not otherwise specified and an adjustment disorder, not otherwise specified, rule out PTSD.  In the treatment plan, the examiner explained the Veteran had minimal evidence of a TBI and is more likely in the category of polytrauma of PTSD, chronic pain and TBI symptoms.  The Veteran had been evasive when pressed for specifics of the injuries and frequently changed the subject.  

A second August 2008 rehabilitation medicine clinic note written by the same VA doctor indicates that, with the relatively mild nature of her TBI, it would be unlikely that her current complaints could be attributable to these injuries as the bulk of improvement would have taken place within a year.  The doctor indicated that the Veteran's severe emotional distress, PTSD and anxiety were the likely reason for her current state of poor function.  

The remaining VA treatment records contain a significant number of entries that indicate the presence of post-concussion syndrome.  

The Board will resolve doubt in favor of the Veteran to find that she has TBI residuals.  The 2008 evaluations are both thorough and on point.  They come to opposite results.  As such, the competent evidence is in equipoise.  The current disability element is well established.

The Veteran has reported that she had multiple exposures to blasts during her service in Baghdad, Iraq from 2005 to 2006.  The attacks on U.S. Forces stationed in and around Baghdad, Iraq, is well known.  The Veteran is competent to report the conditions of her service.  See 38 U.S.C.A. § 1154(b).  The Board finds that the Veteran had exposure to blasts during service.

The medical evidence above indicates that the Veteran received a concussion during service from blast exposure which has resulted in a post-concussion syndrome as a residual of TBI.  Although the 2008 opinion is against such a relationship, the 2008 private opinion is in support.  There is also no other brain insult of record during which a TBI could have occurred.  The Board finds that the post-concussion syndrome is a result of her in-service TBI.  The Board concludes that service connection is warranted for post-concussion syndrome as a residual of TBI.  See 38 C.F.R. § 3.303(a).  

Service Connection for Sleep Apnea and Restless Leg Syndrome

The Veteran has claimed service connection for sleep apnea and restless leg syndrome; but for the reasons that follow, the Board finds that the Veteran does not have a current disability of either sleep apnea or restless leg syndrome.

The Veteran filed a March 2009 claim for service connection for sleep apnea.  In it, she indicated that she had breathing problems and sleep apnea in Iraq in early 2006 with multiple environmental hazards.  She indicated that she went to sick call repeatedly in Baghdad and was sent to Landstuhl, Germany, where she was also treated.  

In March 2009, the Veteran's daughter and husband submitted lay statements in support of her claims.  Her daughter indicated that the Veteran had chronic lack of sleep since returning from active duty in 2006.  Her husband asserted that the Veteran did not sleep well because of apnea and that she did not have sleep apnea prior to the 2005-2006 period of active duty.

The Veteran and her family are competent to report that a medical professional said that she had sleep apnea.  The March 2009 statements do not, however, indicate that she was told by a medical professional that she had sleep apnea.  Otherwise, a lay observer, such as the Veteran and her family, could not competently diagnose sleep apnea.  Sleep apnea is generally diagnosed by sleep study.  They have not explained how they would be able to distinguish between sleep apnea and any other form of sleep disruption.  For example, a complaint of snoring is not tantamount to evidence of the presence of sleep apnea.  

"Apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  Dorland's Illustrated Medical Dictionary 118 (31st ed.2007).  In contrast, "[i]nsomnia" is an inability to sleep, in the absence of external impediments, such as noise, a bright light, etc., during the period when sleep should normally occur; may vary in degree from restlessness or disturbed slumber to a curtailment of the normal length of sleep or to absolute wakefulness.  Stedman's Medical Dictionary 906 (27th ed. 2000).

The Veteran's service treatment records do not show sleep apnea.  She was seen repeatedly for breathing problems which were diagnosed as histoplasmosis.  Her remaining statements in support of this claim offer no additional details.  At most, these statements show that the Veteran had sleep disruption after returning from active duty in 2006.  The Board finds that the Veteran and her family have not offered competent evidence of a diagnosis of sleep apnea.  See Jandreau.  The Board turns to the remaining evidence of record.

At a May 2008 primary care visit, the Veteran reported that she had not slept a night since returning to the U.S. in December 2006 and that she had joint aches especially at night.  The Veteran was noted to have post-concussion syndrome.  The doctor indicated that amitripyline was prescribed to help with her insomnia and possibly radicular pain and fibromyalgia.  

At a July 2008 rheumatology consultation, the Veteran complained of difficulty falling asleep and in waking early with an inability to return to sleep.  Following an extensive workup, the Veteran was diagnosed with fibromyalgia and sleep disturbance, among other things not relevant here.  The Veteran was tender at a number of fibromyalgia points, including the trapezius, external borders, upper trochlear area, medial malleoli and anserine bursa.  She was also tender at neutral points such as the mid-forearm and mid-thigh.  The rheumatologist included a lengthy description of their conversation, indicating that getting into a better sleep pattern was important for treating her fibromyalgia, and that sleep disturbance was very common in fibromyalgia.  A July 2008 anesthesia consultation note indicates that she reported taking Ambien to help her sleep.

An April 2010 primary care note indicates that the Veteran had complaints of "night leg cramps."  The active problem section of the note indicates that the Veteran had fibromyalgia and was taking gabapentin for leg pain at night.  

The remaining medical evidence does not show that the Veteran has a current disability of sleep apnea or restless leg syndrome.  She and her family are not competent to diagnose the presence of either sleep apnea or restless leg syndrome.  The Veteran has reported her complaints to her medical care providers who have associated the symptoms with her fibromyalgia.  She is already service connected for fibromyalgia.  The preponderance of the evidence is against a current disability of either sleep apnea or restless leg syndrome and the disability which has been diagnosed has already been service connected.  In the absence of a current disability, service connection for either sleep apnea or restless leg syndrome cannot be granted regardless of any theory of entitlement or incident of service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board concludes that service connection, regardless of theory of entitlement, must be denied.  


Service connection for Joint Disabilities

The Veteran contends that she has left ankle, left hip, and right knee disabilities as a result of service or as secondary to another service connected disability.

The Veteran complained of various joint pains repeatedly.  She has not received diagnoses of disabilities of the left foot, left ankle, left hip or right knee.  A May 2008 primary care note indicates that she complained of joint pains especially at night.  At a July 2008 rheumatology consultation, the Veteran was tender at a number of fibromyalgia points, including the trapezius, external borders, upper trochlear area, medial malleoli (ankles) and anserine bursa (knees).  She was also tender at neutral points such as the mid-forearm and mid-thigh.  

An April 2010 primary care note indicates that the Veteran complained of ankle swelling, bilateral knee soreness, and right foot pain.  She had tenderness on the lateral aspect of the bilateral knees.  

At an August 2010 VA examination for her right hip, x-ray studies were performed on her left hip.  The hip was found normal.  

The Veteran was seen in February 2011 after falling on ice and injuring her right knee.  X-ray studies at that time were interpreted to show no evidence of fracture or dislocation, no focal osseous lesions, and no evidence of degenerative joint disease or joint effusion.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a left ankle, left hip, or right knee disability that is not already service connected.  In the absence of a left ankle, left hip, or right knee disability, service connection cannot be granted regardless of any theory of entitlement or incident of service.  See Brammer.  The Board concludes that service connection, regardless of theory of entitlement, must be denied.  

Claimed Earlier Effective Date for Service Connection for Lumbar Spine Disability

The Veteran has claimed an earlier effective date for the grant of service connection for her lumbar spine DDD.  For the reasons that follow, the Board finds that the Veteran did not file a timely Notice of Disagreement as to this issue.  The Board concludes that the issue is an attempted freestanding claim for an earlier effective date, which is not a claim at law.  The Board will dismiss this issue.  

If a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  There is no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous.  Id.  Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.  Id.  

The RO granted service connection for DDD of the lumbar spine in a January 2009 rating decision, which addressed fourteen disabilities, with an effective date of April 10, 2008.  The RO also assigned an initial 10 percent disability rating, which is discussed further in the Disability Ratings section below.  The Veteran was notified of the decision in January 2009.  She did not file a timely Notice of Disagreement as to the effective date of service connection for the lumbar spine DDD.  

To initiate an appeal, a claimant must file a Notice of Disagreement (NOD) within one year of notice of the adverse determination.  See 38 C.F.R. § 20.201 (2012).  Where, as here, the RO gives notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See id.  No specific wording is required and VA has a duty to fully and sympathetically develop a claim to its optimum, which includes reading submissions liberally and determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The Veteran filed a March 2009 Notice of Disagreement which argued that she had received an inadequate VA examination in connection with the lumbar spine disability and that she should be rated higher under the DeLuca rule, again discussed below.  She also disagreed with three other issues decided in the January 2009 rating decision.  She alleged a worsening of the condition in a March 2010 statement.  There was no mention of the effective date of service connection for the lumbar spine disability.  The Board finds that no Notice of Disagreement was filed as to the effective date of service connection for the lumbar spine disability.

Following additional development on the disability rating and several other issues, the RO issued a May 2010 rating decision which, in relevant part, granted an increased rating of 20 percent effective March 1, 2010, for the lumbar spine disability.  The RO issued a September 2010 Statement of the Case as to the initial rating for the lumbar spine disability, reflecting the 10 percent rating from April 10, 2008, and 20 percent on and after March 1, 2010.  

In response, the Veteran filed a September 2010 VA Form 9 in which she listed the "effective date" for the lower back disability as an issue.  The use of "effective date" appears to be in reference to the initial rating for the lumbar spine DDD which was granted in the Statement of the Case.  The Veteran submitted additional statements in February, March, and May 2009, but none of the submissions received in the one year following issuance of the January 2009 rating decision assigning the effective date for service connection even mentions the effective date for the grant of service connection for lumbar spine DDD or any other grant of service connection.  She has also not mentioned error committed in the January 2009 rating decision.  

The RO added the issue of entitlement to an effective date for the grant of service connection prior to April 10, 2008, as part of her appeal in an April 2011 Supplemental Statement of the Case.  The issue was certified to the Board in the VA Form 8 and her representative briefed the issue in the September 2012 informal hearing presentation.  

The Board finds that, at the time the Veteran filed the September 2010 VA Form 9, there was no pending claim or non-final decision as to the effective date for service connection for lumbar spine DDD.  In January 2009, the Veteran was informed of the effective date for service connection for lumbar spine DDD.  The rating decision which assigned the April 2008 effective date had become final in January 2010.  Even when construed liberally, the Board can detect no disagreement with that issue in any filing in the subsequent year.  See Szemraj.  Thus, the January 2009 rating decision became final as to the effective for the grant of service connection for lumbar spine DDD in January 2010, eight months prior to the filing of the September 2010 VA Form 9 on which effective dates are first mentioned.  See 38 U.S.C.A. §§ 7104, 7105.  The Board concludes that the Veteran is attempting to file a freestanding earlier effective claim for the effective date of the grant of service connection for lumbar spine DDD, a claim prohibited by law.  See Rudd.  For these reasons, the Board does not have jurisdiction to review the appeal for an effective date earlier than April 10, 2008, for the grant of service connection for lumbar spine DDD, and the appeal is dismissed.

Disability Ratings

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for DDD of the lumbar spine prior to March 1, 2010, and in excess of 20 percent on and after that date, and an increased rating in excess of 10 percent for her right hip strain with tendonitis and bursitis.  

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 .

The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable evaluation for such symptomatology.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40.

Initial Rating for Lumbar Spine DDD

The Veteran is service connected for lumbar spine DDD rated as 10 percent disabling prior to March 1, 2010, and 20 percent disabling on and after that date under Diagnostic Code (DC) 5242.  38 C.F.R. § 4.71a.  The Board notes that DDD is also called intervertebral disc syndrome.  Intervertebral disc syndrome is rated under DC 5243, which may rate based on alternative criteria from DC 5242.  

Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).  

The record is in conflict as to whether the Veteran has incapacitating episodes.  At a November 2008 VA examination, she reported that she had daily pain, stiffness, and loss of range of motion.  She reported that she had a flare in severity almost every week brought on by exertion, bending, twisting, or lifting.  She reported that cold weather worsened the condition.  The examiner recorded in the history that the Veteran had over 50 episodes of incapacitating episodes for 1-2 days each in the previous twelve months.  She reported that these episodes would total more than seven weeks.  

The Veteran did not, however, allege that she has been prescribed bed rest by a physician during these flares.  Review of the Department of Defense, VA, and private post-service treatment records do not show that she has been prescribed bed rest by a physician.  She has not been seen 50 times per year for lumbar spine complaints for any twelve month period on appeal.  A March 2010 VA examination report indicated that she did not have a history of incapacitating episodes.  Although the November 2008 VA examination report shows incapacitating episodes, the Board finds that these were not incapacitating episodes within the meaning of the regulation.  The Board finds that the Veteran's lumbar spine DDD is not productive of actual incapacitating episodes; therefore, a rating under DC 5243 alternative rating criteria is not warranted.  

Generally, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Under the Formula, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Upon review of the evidence when considering a rating under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that, for the period prior to March 1, 2010, the Veteran's lumbar spine DDD was productive of objectively limited, painful motion that resulted in forward flexion limited that more nearly approximated forward flexion limited to 60 degrees, as required for a higher disability rating of 20 percent.  

At the November 2008 VA examination, the Veteran had forward flexion of the thoracolumbar spine to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  She had spasm, tenderness and guarding on examination, but not abnormal spine contours.  She had a normal gait.

At the March 2010 VA examination, the Veteran had forward flexion of the thoracolumbar spine to 65 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  She had a normal gait and normal spine contours.  

Review of the Veteran's VA treatment records does not reveal different complaints or additional assessments of her current level of functioning.  The Veteran's statements in support of her claim do not provide additional description of her disability.  

The Board has considered that the Veteran has additional limitation of function beyond that reflected on range of motion testing.  See DeLuca, supra.  For the period prior to March 1, 2010, the evidence regarding the lumbar spine DDD consists primarily of the November 2008 VA examination report.  At that time, the Veteran endorsed weekly flare-ups on pain with bending, twisting, and lifting.  When performing range of motion tests, she had pain beginning almost immediately at 5 degrees in the extension, lateral flexion, and lateral rotation directions.  She had pain in the forward flexion direction as well beginning at 20 degrees.  The examiner noted that there was no limitation of motion with repetitive testing.  

Given the Veteran's pain during the range of motion testing and the presence of flare-ups which the examiner could not witness but which she may competently report, the Board finds that the Veteran had additional limitation of motion beyond that shown on range of motion testing.  During this period, the forward flexion was measured to 70 degrees and 65 degrees.  With considerations of additional limitation of flexion due to pain and other limiting factors (38 C.F.R. §§ 4.40, 4.45, 4.59), the Board finds that the limitation of forward flexion more nearly approximates limitation to 60 degrees, as required for a 20 percent disability rating.  See DeLuca.  The RO granted the 20 percent rating as of March 1, 2010, based on similar descriptions of painful motion in a March 2010 VA examination report.  The Board notes that the 20 percent ratings criteria would not have been met solely on the basis of the range of motion, spinal contour, or gait criteria.  Resolving reasonable doubt in the Veteran's favor, after the application of the DeLuca factors, the Board finds that a 20 percent rating is warranted for the period prior to March 1, 2010.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the General Ratings Formula criteria for a rating in excess of 20 percent have not been met at any time during the rating period.  The Veteran does not have ankylosis of the thoracolumbar spine.  Even with considerations of additional limitation of motion and function due to pain and other factors, the forward flexion of the thoracolumbar spine greatly exceeds 30 degrees at all times, and favorable ankylosis is not shown or more nearly approximated.  As indicated, the Veteran's reported incapacitating episodes do not require bed rest.  For these reasons, the Board finds that a rating in excess of 20 percent for the low back disability is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  The Veteran has been awarded service connection with separate ratings for radiculopathies of the bilateral lower extremities as secondary to the DDD.  She has no other identified neurological complaints associated with her lumbar spine DDD disability.  Motor, sensory and reflex testing results have been associated with the radiculopathies.  She has not reported incontinence of the bowel.  The Veteran has had complaints of urinary incontinence.  This was addressed at the November 2008 VA examination.  The examiner opined that this was likely related to a prior pregnancy.  The Veteran does not contend that this is a neurological complication of her service connected DDD.  The Board finds that it is not a neurologic abnormality requiring consideration here.  The Board finds that there are no additional associated objective neurologic abnormalities to rate.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has granted a higher initial rating of 20 percent prior to March 1, 2010 so as to eliminate the staged rating assigned by the RO.  The Board has concluded that the criteria for a rating in excess of 20 percent have not been met during any portion of the period on appeal.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board has resolved reasonable doubt to find that a 20 percent rating is warranted prior to March 1, 2010, but that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbar spine DDD on a schedular basis at any time during the period on appeal.  Consequently, the benefit-of-the-doubt rule applies only to the award of a 20 percent rating prior to March 1, 2010, and the claim will be allowed only to that extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Hip Strain with Tendonitis and Bursitis

The Veteran's right hip disability is rated under DC 5019-5024, a combined diagnostic code to account for both bursitis (DC 5019) and tendonitis (DC 5024).  DC 5019 addresses bursitis, and diseases under this code are to be evaluated based on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003.  Similarly, DC 5024 evaluates tenosynovitis, which is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under DC 5003.  Regardless of whether DC 5019 or 5024 is the primary disability, they are rated in the same manner.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5251, 5252, 5253), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Limitation of motion of the hip and thigh are rated under Diagnostic Codes 5251, 5252, and 5253.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251, which contemplates limitation of extension of the thigh, a maximum 10 percent rating is warranted when extension is limited to 5 degrees.  Under Diagnostic Code 5252, which contemplates limitation of flexion of the thigh, a 20 percent rating is warranted if flexion is limited to 30 degrees, and 10 percent rating is assigned when flexion is limited to 45 degrees.  Under Diagnostic Code 5253, which contemplates impairment of the thigh, a 20 percent disability rating is warranted for limitation of abduction, where motion is lost beyond 10 degrees, and a 10 percent rating is assigned when there is limitation of adduction of the thigh and inability to cross the legs, or when there is limitation of rotation of the thigh, and inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a.  Normal range of motion in the hip consists of flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

The Veteran described her right hip disability at an August 2010 VA examination.  She indicated that she had pain and weakness in the right hip.  She took medications which provided some benefit without side effects.  She denied surgeries or injections for the right hip.  She reported flare-ups in severity on a weekly basis depending on her activity level.  The flare-ups could be moderate in severity and last up to hours in length.  Alleviating factors included heat, medication, hot bath, rest, and activity limitation.  She denied the use of canes, braces or other orthopedic devices.  She reported being able to walk from a quarter to a full mile and being able to tolerate standing for 30 minutes.  On clinical examination, the Veteran had a normal gait, without abnormal weight bearing.  On range of motion testing, right hip flexion was to 90 degrees, extension to 25 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 50 degrees and internal rotation to 40 degrees.  She was able to cross her right leg over her left and vice versa and toe out more than 15 degrees.  The Veteran had tenderness with moving in each direction, beginning at 80 degrees of flexion, 20 degrees of extension, 35 degrees of abduction, and 45 degrees of external rotation.  She had tenderness at the end of the ranges in adduction and internal rotation.  

The Veteran has not identified additional testing pertinent to the right hip and has not provided a separate description of her right hip functioning.

The Board finds that the Veteran's right hip strain with tendonitis and bursitis has not been productive of extension limited to 5 degrees, flexion to 45 degrees, abduction to 10 degrees, limitation of adduction, an inability to cross the legs, limitation of rotation of the thigh, or inability to toe-out more than 15 degrees in the right leg.  The Board concludes that the criteria for a compensable rating are not met under any of the applicable rating criteria.  See 38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  Therefore, the present 10 percent disability rating must be for noncompensable limitation of motion under DC 5003 based on the DeLuca factors.  There is no additional limitation of motion or function due to the DeLuca factors to a degree in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson, 12 Vet. App. 119; see also Hart, 21 Vet. App. 505.  The Board has considered the possibility of staged ratings.  The Board has considered the possibility of staged ratings.  As to the right hip disability, the evidence consists of a single examination report which does not show findings to warrant either a higher rating or allow for staging.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for the right hip strain with tendonitis and bursitis have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against an increased rating for the right hip disability in excess of 10 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's disabilities are adequate.  As to the lumbar spine DDD and right hip, she describes painful motion and flare-ups, which are anticipated and compensated by the assigned schedular disability ratings.  The rating schedule is expressly adjusted for additional limitation of function for flare-ups and painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  These rules have been applied above.  The Veteran merely disagrees with the assigned evaluations for the level of impairment.  In other words, she does not have any symptoms or impairment from her service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is a potential alternative extraschedular theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has made no mention of unemployability based on her lumbar spine DDD or right hip disabilities alone.  The Veteran did file a general claim for TDIU in February 2009 which was denied.  Her claim was based on the totality of her presently service-connected disabilities and those disabilities for which she sought service connection.  She withdrew that claim in July 2010.  This claim is distinguishable from the Rice situation where a veteran claimed TDIU within the context of the rating for a single disability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for a mitral valve disorder is denied.

Service connection for post-concussion syndrome as a residual of TBI is granted.

Service connection for restless leg syndrome is denied.

Service connection for sleep apnea is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder is denied.

The appeal for an effective date earlier than April 10, 2008 for the grant of service connection for lumbar spine DDD is dismissed.

An initial disability rating of 20 percent for lumbar spine DDD prior to March 1, 2010 is granted; an initial disability rating in excess of 20 percent for lumbar spine DDD for any period is denied.

An increased rating in excess of 10 percent for right hip strain with tendonitis and bursitis is denied.


REMAND

The Board must remand the issues of service connection for dizziness, vertigo, and Meniere's disease, itchy/dry eyes, bilateral upper extremity disability, gastrointestinal disability, hemorrhoids, and left foot for additional development.  

Initially, the Board notes that the Veteran undergoes regular VA treatment records for a wide variety of ailments.  The last VA treatment records in the claims file were obtained in April 2011.  To ensure a complete record on appeal, the AMC/RO should obtain copies of the Veteran's VA treatment records from April 2011 to the present.  


Service Connection for Dizziness, Vertigo, and Meniere's disease

The Board has awarded service connection for residuals of TBI, as discussed above.  The RO did not develop the issues of service connection for dizziness, vertigo, and Meniere's disease claim as secondary to TBI as it did not award service connection for TBI.  The record is not clear as to the extent to which the Veteran actually has a distinct disability characterized by dizziness or vertigo or whether she actually has Meniere's disease.  The Board remands for a VA examination to assist in determining whether the Veteran has current disability resulting in dizziness or vertigo, to include Meniere's disease, and for an opinion as to whether such a disability was at least as likely as not caused or aggravated by the Veteran's service-connected post-concussion syndrome or was directly caused by her TBI. 

Service Connection for Itchy/Dry Eyes

The Veteran has filed a claim for service connection for itchy and dry eyes which she states began during her service in Iraq.  She endorsed dry eyes when completing an August 2007 post deployment health assessment.  The Board notes that her complaints are analogous to chronic conjunctivitis.  See 38 C.F.R. § 4.79, DC 6018 (2012).  Her representative argued that her complaints could be related to her TBI or to the medications she takes for her service-connected disabilities.  The VA treatment records contain August 2008 ophthalmological treatment notes, but these do not include an assessment of her itchy/dry eye complaints.  The Board remands for a VA examination to assist in determining whether the Veteran has a chronic disability characterized by itchy/dry eyes, and whether any such disability is related to service or a service-connected disability.  

Service Connection for Bilateral Upper Extremity Disability to include Neuropathy

The Veteran contends that she has a bilateral upper extremity disability of possible neuropathy and possibly secondary to a service-connected disability.  Her February 2009 claim is very general, including the "arms, hands, and elbows, possibly secondary to one or more of her service connected musculoskeletal conditions."  

The Veteran was provided an extensive evaluation for these complaints through private care providers in August and September 2009.  An August 2009 electromyelogram (EMG) and nerve conduction testing report found bilateral ulnar nerve injuries at the elbows and bilateral median sensory nerve injuries within the carpal tunnels.  The electrical testing was otherwise normal without evidence of injuries at higher levels.  The current disability element is established.  

The cervical spine DDD theory was discussed in a September 2009 evaluation report to the Veteran.  In summarizing the test results, the physician's assistant indicated that the Veteran's EMG testing did not show any injury or nerve irritation coming from the cervical spine itself.  The author indicated that the Veteran could be having nerve irritation at the cervical spine despite a negative EMG result.

The September 2009 opinion leaves open the possibility of a causal or aggravation nexus relationship.  The Board does not consider the September 2009 opinion a sufficient basis for a decision in this case.  The Veteran was not otherwise provided a VA examination or medical opinion in this case.  The Board concludes that remand is necessary to provide the Veteran a VA examination and medical opinion as to whether her bilateral ulnar and median nerve disabilities were caused or aggravated by her service-connected cervical spine DDD.  38 C.F.R. § 3.310.

Service Connection for Gastrointestinal Disability and Hemorrhoids

The Veteran has stated in her VA treatment records that she was diagnosed with IBS.  The Board also finds that hemorrhoids are a disability capable of lay diagnosis.  The Veteran had treatment for a variety of gastrointestinal disturbances in service.  The Veteran has alleged continuous gastrointestinal disturbances since her 2005-2006 period of active service.  The Veteran was not afforded a VA examination in connection with this claim.  The Board remands for a VA examination to assist in determining what gastrointestinal disability the Veteran has, to determine whether it is related to in-service gastrointestinal disturbance, and to assist in determining whether she has hemorrhoids as a result of the gastrointestinal disability.  

Service Connection for Left Foot Disability

The Veteran underwent a March 2010 VA examination in association with a claim for an increased rating for a right foot disability.  At that time, the examiner noted tenderness of the left foot in a small area, almost nodular, proximal to the metatarsal-phalangeal head.  A neuroma was questioned.  The examiner did not resolve this as the examination was for the right, not left, foot.  The remainder of the Veteran's service, VA, and private treatment records do not address the left foot.  The Board is not clear whether a left foot disability exists.  The Board remands for a VA examination to assist in determining whether a left foot disability exists, and whether it is related to service or to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from April 2011 to the present and associate them with the claims file (or Virtual VA file).  

2.  The AMC/RO should schedule the Veteran for a VA medical examination to assist in ascertaining the nature and etiology of any current dizziness, vertigo, Meniere's disease, bilateral upper extremity neuropathy, ophthalmological, gastrointestinal, hemorrhoid or left foot disability.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. The VA examiner should note the review of these documents in the VA medical examination report.  An interview of the Veteran regarding the history of her dizziness, vertigo, Meniere's disease, bilateral upper extremity neuropathy, ophthalmological, gastrointestinal, hemorrhoid, and left foot symptoms, and all tests and studies required to respond to the following questions should be performed. 

After the review of the claims file, the interview with the Veteran, and a physical examination, the VA examiner should offer the following opinions:

(a)  Identify all of the Veteran's neurological disorders resulting in dizziness or vertigo, to include whether she has Meniere's disease.

(b)  Is it as likely as not that each identified neurological disorder is causally related to military service, including in-service exposure to mortar and rocket blasts, traumatic brain injury, or to some other incident of service?

(c)  Identify all of the Veteran's ophthalmological disorders.

(d)  Is it as likely as not that any identified ophthalmological disorder is causally related to military service, including in-service exposure to mortar and rocket blasts, traumatic brain injury, or to some other incident of service?

(e)  Is it as likely as not that any identified ophthalmological disorder has been permanently worsened in severity by another service-connected disability?

(f)  Is it as likely as not that any identified ophthalmological disorder has been caused by medications for service-connected disabilities?

(g)  Is it as likely as not that any identified ophthalmological disorder has been permanently worsened in severity by the medications for service-connected disabilities?

(h)  Identify all of the Veteran's gastrointestinal disorders and whether she has hemorrhoids.

(i)  Is it as likely as not that any identified gastrointestinal disorder is causally related to military service?

(j)  Is it as likely as not that any identified gastrointestinal disorder has been caused by another service-connected disability?

(k)  Is it as likely as not that any identified gastrointestinal disorder has been permanently worsened in severity by another service-connected disability?

(l)  Identify all of the Veteran's left foot disorders.

(m)  Is it as likely as not that any identified gastrointestinal disorder is causally related to military service?

(n)  Is it as likely as not that any identified gastrointestinal disorder has been caused by another service-connected disability?

(o)  Is it as likely as not that any identified gastrointestinal disorder has been permanently worsened in severity by another service-connected disability?

In assessing the relative likelihood as to origin and etiology of the dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service or caused or aggravated by a service-connected disability, with the rationale for any such conclusion set out in the report. 

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for any opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Then, the RO should readjudicate the service connection claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


